DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7 have been examined.

Specification
The abstract of the disclosure is objected to because:
Line 1: “joining” should be changed to --A joining--.  
Correction is required.  See MPEP § 608.01(b).

EXAMINER NOTE: In the previous Non-Final Action of 8/5/2022, Examiner inadvertently omitted the listing of Lohbeck in the heading of the rejection although the reference was explicitly referred to in the body of the rejection under 35 USC § 103 and further listed on the Notice of References Cited (PTO-892) form. 

Response to Arguments
Applicant's arguments filed 9/27/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the Cassel reference, Examiner notes that the Lohbeck reference is relied upon to modify the Cassel reference and teach the drilling step (‘holes that are drilled through the sleeve and the adjacent tubing sections’ (Claim 9)).  Examiner reminds applicant that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, Examiner notes that KSR states that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. In this case, the known options of drilling holes through tubing members would occur either in an assembled state or in a disassembled state.  The advantage to drilling the holes in an assembled state would be that the holes would be in proper alignment to facilitate the assembly of the pipe joint.

Claim Rejections - 35 USC § 103
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cassel (US Patent 3,572,778) in view of Lohbeck (US Patent 6,273,6340.

 As to Claim 1, Cassel discloses a method for joining two pipes (Figs 1-3), the method comprising:
inserting an insertion portion of a first pipe (10) into a receiving portion of a second pipe (12), wherein the insertion portion has a cylindrical shape and is arranged at an end of the first pipe, the receiving portion has a tubular shape and is arranged at an end of the second pipe, and a cross sectional shape of at least a hollow portion of the receiving portion perpendicular to a central axis of the receiving portion is circular (Figs 1-3);
forming at least one through-hole in an area where the insertion portion and the receiving portion overlap each other, wherein the at least one through-hole penetrates the receiving portion and the insertion portion in a radial direction continuously from the receiving portion to the insertion portion (Fig 1-3);
threading the at least one through-hole to form at least one threaded hole (via the self-threading screw 24);
threadingly engaging at least one bolt (24) in the at least one threaded hole.
However, Cassel does not explicitly disclose how the apertures are formed.  Examiner notes that there are a finite number of predictable solutions for forming a radial hole in a cylindrical member (e.g. tapping, punching, drilling, using self-tapping or self-drilling screws, etc.)
	Lohbeck teaches a similar connection between a smaller diameter cylindrical member (2) and a larger diameter cylindrical member (4) wherein the members are connected to each other via threaded members (5) which are inserted through holes drilled radially through the interfitted members in a state in which the members are interfitted (Claim 9) to fasten the members together. It would have been obvious to one of ordinary skill in the art at the time of filing to have the aperture be formed by drilling as taught by Lohbeck as this is an engineering design choice to one of ordinary skill in the art yielding predictable results (e.g. forming a hole through a cylindrical member).
	Further, assuming arguendo that the reference in Lohbeck to ‘holes that are drilled through the sleeve and the adjacent tubing sections’ does not meet the ‘drilling, in a state in which the insertion portion is inserted into the receiving portion’ step as set forth (a fact to which Examiner does not concede), Examiner reminds Applicant that KSR states that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397.  In this case, the known options of drilling holes through tubing members would occur either in an assembled state or in a disassembled state.  Therefore, the Examiner takes Official Notice that the steps of drilling holes through interfitted members in an assembled state (instead of drilled separately) is a well-known mechanical fastening practice which allows the holes within articles being fastened to be properly aligned in the assembled state.  Accordingly, It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to drill the holes in an assembled state would be an engineering design choice yielding expected and predictable results to allow proper alignment of the interfitted articles being fastened together.
Note: in view of the fact that Applicant did not traverse the examiner’s assertion of official notice in the previous action with regards to the drilling pilot holes, tapping said holes, and then inserting a threaded member to engage the formed threads meeting ‘threading’ and ‘threadingly engaging’ steps as set forth, the examiner’s common knowledge or well-known in the art statement is taken to be admitted prior art.

As to Claim 2, Cassel discloses the method for joining two pipes according to claim 1, wherein:
an outer circumferential surface of the receiving portion comprises at least one seating portion (24; Examiner considers the top, flat surface of the washer to be a part of the seating portion of the receiving portion as seen in Figure 3) configured to contact a head of the at least one bolt, and the at least one seating portion comprises a flat surface (Fig 3).

As to Claim 3, Cassel discloses the method for joining two pipes according to claim 1, wherein the first pipe comprises a material that is compositionally different from a material of the second pipe (Col 5, Lines 5-6).

As to Claim 4, Cassel discloses the method for joining two pipes according to claim 1, wherein an outer diameter of a joined pipe formed by the first pipe and the second pipe increases in a direction from the first pipe to the second pipe (Fig 1).

As to Claim 5, Cassel discloses the method for joining two pipes according to claim 1, wherein the threadingly engaging the at least one bolt in the at least one threaded hole comprises threadingly engaging the at least one bolt in the at least one threaded hole to an extent that a tip of the at least one bolt reaches a hollow portion of the first pipe (Fig 3).

As to Claim 6, Cassel discloses the method for joining two pipes according to claim 1, wherein a melting point of the second pipe is higher than a melting point of the first pipe (Col 5, Lines 5-6; Examiner considers that a coupling made of pipe sections of different materials will inherently have different melting points).  

As to Claim 7, Cassel discloses the method for joining two pipes according to claim 1, wherein the at least one threaded hole penetrates the receiving portion and the insertion portion in the radial direction (Fig 3).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297. The examiner can normally be reached M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        10/5/2022